                                                                  JS-6
 1

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   ALAN E. BERTRAN,                       Case No. CV 19-10850-JAK (PD)
12                    Petitioner,
                                            JUDGMENT
13         v.
14   UNITED STATES DISTRICT
     COURT,
15
                      Respondent.
16
17        Pursuant to the Court’s Order Accepting the Findings, Conclusions, and
18   Recommendation of United States Magistrate Judge,
19        IT IS ADJUDGED that the Petition is dismissed with prejudice.
20
21
     DATED: May 4, 2021.
22
23
24                                    JOHN A. KRONSTADT
                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
